Appeal by the People from an order of the Supreme Court, *938Kings County (Booth, J.), entered June 30, 1978, which granted defendant’s motion for inspection of the Grand Jury minutes and, upon such inspection, dismissed the indictment against him, with leave to the District Attorney to resubmit the charges to another Grand Jury. Order modified, on the law, by deleting therefrom the second decretal paragraph thereof and by substituting therefor a provision denying the motion to dismiss the indictment, and said indictment is reinstated. As so modified, order affirmed. Liberally construed, the charge of the District Attorney to the Grand Jury was sufficient. We find the other point raised by the defendant to be without merit. Damiani, J. P., Shapiro, Hargett and Martuscello, JJ., concur.